Order entered September 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00666-CV

                            ALTUS BRANDS II, LLC, Appellant

                                               V.

                       MICHAEL ALEXANDER, ET AL., Appellees

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-11-654

                                           ORDER
       We GRANT appellees’ September 4, 2013 second motion for an extension of time to file

a brief. Appellees shall file their brief on or before October 7, 2013. We caution appellees that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE